NEWS RELEASE August 5, 2014Contact: Peter D. Thompson, EVP and CFO FOR IMMEDIATE RELEASE (301) 429-4638 Washington, DC RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Washington, DC: - Radio One, Inc. (NASDAQ: ROIAK and ROIA) today reported its results for the quarter ended June 30, 2014.Net revenue was approximately $108.4 million, a decrease of 9.4% from the same period in 2013, resulting primarily from a timing difference of Reach Media’s annual cruise event.Station operating income1 was approximately $41.0 million, a decrease of 10.0% from the same period in 2013. The Company reported operating income of approximately $22.4 million for the three months ended June 30, 2014, compared to operating income of $18.3 million for the same period in 2013. Net loss was approximately $10.8 million or $0.23 per share compared to $14.2 million or $0.29 per share, for the same period in 2013. Alfred C. Liggins, III, Radio One’s CEO and President stated, “Our radio division experienced a combination of general market-softness and specific competitive issues. In the markets in which we operate, advertising revenues were down by 3.8% for the quarter compared to our core radio performance of –4.1%. Part of that decline resulted from the impact of a new competitor in Houston, which has adversely impacted our ratings in that market. Excluding Houston, we outperformed our markets by approximately 210 bps. Third quarter radio revenue pacings are currently negative mid to high single digits, and, while we expect some lift from political advertising, I anticipate that Q3 radio revenues will be down low to mid-single digits. Cable TV revenues were relatively flat for the quarter, and we remain focused on the successful renewal of our carriage agreements.” -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS RESULTS OF OPERATIONS Three Months Ended June 30, Six Months Ended June 30, (as adjusted)2 (as adjusted)2 STATEMENT OF OPERATIONS (unaudited) (unaudited) (in thousands, except share data) (in thousands, except share data) NET REVENUE $ OPERATING EXPENSES Programming and technical, excluding stock-based compensation Selling, general and administrative, excluding stock-based compensation Corporate selling, general and administrative, excluding stock-based compensation Stock-based compensation 65 47 90 Depreciation and amortization Impairment of long-lived assets - - Total operating expenses Operating income INTEREST INCOME 81 INTEREST EXPENSE LOSS ON RETIREMENT OF DEBT - - - OTHER (INCOME) EXPENSE, net ) ) 45 ) Income (loss) before provision for income taxes, noncontrolling interest in income of subsidiaries and income from discontinued operations ) ) ) PROVISION FOR INCOME TAXES Net loss from continuing operations ) INCOME FROM DISCONTINUED OPERATIONS, net of tax - 3 - CONSOLIDATED NET LOSS ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS CONSOLIDATED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) AMOUNTS ATTRIBUTABLE TO COMMON STOCKHOLDERS NET LOSS FROM CONTINUING OPERATIONS $ ) $ ) $ ) $ ) INCOME FROM DISCONTINUED OPERATIONS, net of tax - 3 - CONSOLIDATED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic3 Weighted average shares outstanding - diluted4 -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Three Months Ended June 30, Six Months Ended June 30, (as adjusted)2 (as adjusted)2 PER SHARE DATA - basic and diluted: (unaudited) (unaudited) (in thousands, except per share data) (in thousands, except per share data) Net loss from continuing operations (basic) $ ) $ ) $ ) $ ) Income from discontinued operations, net of tax (basic) Consolidated net loss attributable to common stockholders (basic) $ ) $ ) $ ) $ ) * Net loss from continuing operations (diluted) $ ) $ ) $ ) $ ) Income from discontinued operations, net of tax (diluted) Consolidated net loss attributable to common stockholders (diluted) $ ) $ ) $ ) $ ) * SELECTED OTHER DATA Station operating income 1 $ Station operating income margin (% of net revenue) % Station operating income reconciliation: Consolidated net loss attributable to common stockholders $ ) $ ) $ ) $ ) Add back non-station operating income items included in consolidated net loss: Interest income ) Interest expense Provision for income taxes Corporate selling, general and administrative expenses Stock-based compensation 65 47 90 Loss on retirement of debt - - - Other (income) expense, net ) ) 45 ) Depreciation and amortization Noncontrolling interest in income of subsidiaries Impairment of long-lived assets - - Income from discontinued operations, net of tax - (3 ) - ) Station operating income $ Adjusted EBITDA5 $ Adjusted EBITDA reconciliation: Consolidated net loss attributable to common stockholders $ ) $ ) $ ) $ ) Interest income ) Interest expense Provision for income taxes Depreciation and amortization EBITDA $ Stock-based compensation 65 47 90 Loss on retirement of debt - - - Other (income) expense, net ) ) 45 ) Noncontrolling interest in income of subsidiaries Impairment of long-lived assets - - Income from discontinued operations, net of tax - (3 ) - ) Adjusted EBITDA $ *Per share amounts do not add due to rounding. -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS June 30, 2014 December 31, 2013 (unaudited) (in thousands) SELECTED BALANCE SHEET DATA: Cash and cash equivalents $ $ Intangible assets, net Total assets Total debt (including current portion) Total liabilities Total equity Redeemable noncontrolling interest Noncontrolling interest Current Amount Outstanding Applicable Interest Rate (in thousands) SELECTED LEVERAGE DATA: Senior bank term debt, net of original issue discount of approximately $3.1 million (subject to variable rates) (a) $ % 9.25% senior subordinated notes due February 2020 (fixed rate) % 10% Senior Secured TV One Notes due March 2016 (fixed rate) % (a) Subject to variable Libor plus a spread that is incorporated into the applicable interest rate set forth above. Cautionary Note Regarding Forward-Looking Statements This press release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements represent management's current expectations and are based upon information available to Radio One at the time of this release. These forward-looking statements involve known and unknown risks, uncertainties and other factors, some of which are beyond Radio One's control, that may cause the actual results to differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements.Important factors that could cause actual results to differ materially are described in Radio One’s reports on Forms 10-K, 10-Q, 10-Q/A, 8-K and other filings with the Securities and Exchange Commission (the “SEC”). Radio One does not undertake any duty to update any forward-looking statements. -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Net revenue decreased to approximately $108.4 million for the quarter ended June 30, 2014, from approximately $119.6 million for the same period in 2013, a decrease of 9.4%, resulting primarily from a timing difference of Reach Media’s annual cruise event. Net revenues from our radio broadcasting segment decreased 5.1% for the quarter ended June 30, 2014, from the same period in 2013. After adjusting for the non-occurrence of the Company’s annual Gospel Cruise event (separate from the Reach Media event described below) held during the second quarter of 2013, and not held in 2014, our core radio revenue from our stations decreased 4.1% for the quarter ended June 30, 2014, compared to the same period in 2013. We experienced net revenue growth most significantly in our Charlotte, Columbus, Dallas and Detroit markets, countered by our Atlanta, Houston, Philadelphia and Washington DC markets experiencing the most significant declines. Reach Media’s net revenues decreased 43.9% in the second quarter 2014, compared to the same period in 2013, primarily attributable to the timing of the “Tom Joyner Fantastic Voyage” which took place during the second quarter of 2013 versus being held during the first quarter of 2014. The event generated revenue of approximately $7.2 million for Reach Media during the second quarter of 2013. Adjusting for the timing difference for the “Tom Joyner Fantastic Voyage,” Reach Media’s revenue decreased 6.9% for the quarter ended June 30, 2014, compared to the same period in 2013. We recognized approximately $38.0 million of revenue from our cable television segment during the three months ended June 30, 2014, compared to approximately $37.7 million for the same period in 2013, the increase due primarily from an increase in affiliate sales. Finally, net revenues for our internet business decreased 8.2% for the three months ended June 30, 2014, compared to the same period in 2013. Operating expenses, excluding depreciation and amortization, stock-based compensation and impairment of long-lived assets, decreased to approximately $76.8 million for the quarter ended June 30, 2014, down 6.3% from the approximately $81.9 million incurred for the comparable quarter in 2013. Reach Media’s event, the “Tom Joyner Fantastic Voyage,” generated expenses of approximately $6.0 million during the second quarter of 2013. Depreciation and amortization expense decreased 2.6% to approximately $9.2 million compared to approximately $9.5 million for the quarters ended June 30, 2014 and 2013, respectively. The decrease was due to the completion of amortization for certain intangible assets and the completion of useful lives for certain assets. Impairment of long-lived assets for the three months ended June 30, 2013, was approximately $9.8 million and related to a non-cash impairment charge recorded to reduce the carrying value of our Cincinnati, Cleveland and Philadelphia radio broadcasting licenses. There was no impairment of long-lived assets for the three months ended June 30, 2014. Interest expense decreased to approximately $19.3 million for the quarter ended June 30, 2014, compared to approximately $22.3 million for the same period in 2013. As previously announced, on February 10, 2014, the Company closed a private offering of $335.0 million aggregate principal amount of 9.25% Senior Subordinated Notes due 2020 (the “2020 Notes”). The 2020 Notes were offered at an original issue price of 100.0% plus accrued interest from February 10, 2014. Effective March 13, 2014, the Company repurchased or otherwise redeemed all of the amounts outstanding under the 12.5%/15% Senior Subordinated Notes due 2016 (the “2016 Notes”). The primary driver of the decrease in interest expense is due to the lower interest rate associated with the 2020 Notes. The Company made cash interest payments of approximately $10.4 million for the quarter ended June 30, 2014, compared to cash interest payments of approximately $21.0 million for the quarter ended June 30, 2013. Cash interest payments associated with the 2020 Notes will begin August 15, 2014. The provision for income taxes for the quarter ended June 30, 2014, was approximately $8.6 million compared to approximately $4.7 million for the comparable period in 2013, primarily attributable to the deferred tax liability (“DTL”) for indefinite-lived intangible assets. The increase in tax provision is due to the impairment of long-lived intangibles that reduced the DTL and related deferred tax expense for the three months ended June 30, 2013. The Company paid $311,000 and $73,000 in taxes for the quarters ended June 30, 2014 and 2013, respectively. The decrease in noncontrolling interests in income of subsidiaries is due primarily to a net loss generated by Reach Media during the three months ended June 30, 2014, compared to net income during the 2013 period.TV One generated greater net income during the three months ended June 30, 2014, compared to the 2013 period, which partially offset the loss generated by Reach Media. -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Other pertinent financial information includes capital expenditures of approximately $1.7 million and $3.6 million for the quarters ended June 30, 2014 and 2013, respectively. The Company received dividends from TV One in the amount of approximately $6.3 million and $4.1 million for the quarters ended June 30, 2014 and 2013, respectively. As of June 30, 2014, the Company had total debt (net of cash balances) of approximately $761.4 million. The Company’s cash and cash equivalents by segment are as follows:Radio and Internet, approximately $33.1 million; Reach Media, approximately $3.0 million; and Cable Television, approximately $23.9 million. In addition to cash and cash equivalents, the cable television segment also has short-term investments of approximately $2.6 million and long-term investments of $806,000. During the three months ended June 30, 2013, the Company repurchased 24,419 shares of Class A common stock in the amount of $57,306 and 1,166,300 shares of Class D common stock in the amount of $2,673,723.During the six months ended June 30, 2013, the Company repurchased 31,569 shares of Class A common stock in the amount of $68,331 and 2,118,274 shares of Class D common stock in the amount of $4,188,625.There were no stock repurchases made during the three or six month periods ended June 30, 2014. Supplemental Financial Information: For comparative purposes, the following more detailed, unaudited statements of operations for the three and six months ended June 30, 2014 and 2013 are included.These detailed, unaudited and adjusted statements of operations include certain reclassifications associated with accounting for discontinued operations.These reclassifications had no effect on previously reported net income or loss, or any other previously reported statements of operations, balance sheet or cash flow amounts. -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Three Months Ended June 30, 2014 (in thousands, unaudited) Corporate/ Radio Reach Cable Eliminations/ Consolidated Broadcasting Media Internet Television Other STATEMENT OF OPERATIONS: NET REVENUE $ ) OPERATING EXPENSES: Programming and technical ) Selling, general and administrative ) Corporate selling, general and administrative - - Stock-based compensation 65 5 - - - 60 Depreciation and amortization Total operating expenses Operating income (loss) INTEREST INCOME 81 - - - 15 66 INTEREST EXPENSE - - OTHER INCOME, net ) (2 ) - - - ) Income (loss) income before provision for income taxes, noncontrolling interest in income of subsidiaries and income from discontinued operations ) ) ) PROVISION FOR INCOME TAXES 9 - - - Net (loss) income from continuing operations ) INCOME FROM DISCONTINUED OPERATIONS, net of tax - CONSOLIDATED NET (LOSS) INCOME ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS - NET (LOSS) INCOME ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ $ ) $ ) $ $ ) Adjusted EBITDA5 $ $ $ ) $ $ $ ) -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Three Months Ended June 30, 2013 (in thousands, unaudited, as adjusted)2 Corporate/ Radio Reach Cable Eliminations/ Consolidated Broadcasting Media Internet Television Other STATEMENT OF OPERATIONS: NET REVENUE $ ) OPERATING EXPENSES: Programming and technical ) Selling, general and administrative ) Corporate selling, general and administrative - - Stock-based compensation 47 9 - - - 38 Depreciation and amortization Impairment of long-lived assets - Total operating expenses Operating income (loss) ) ) INTEREST INCOME - - - 17 85 INTEREST EXPENSE - - OTHER INCOME, net ) - ) (Loss) income before provision for income taxes, noncontrolling interest in income of subsidiaries and income from discontinued operations ) ) ) PROVISION FOR INCOME TAXES - - - Net (loss) income from continuing operations ) ) ) INCOME FROM DISCONTINUED OPERATIONS, net of tax 3 3 - CONSOLIDATED NET (LOSS) INCOME ) ) ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS - NET (LOSS) INCOME ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ $ $ ) $ $ ) Adjusted EBITDA5 $ ) -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Six Months Ended June 30, 2014 (in thousands, unaudited) Corporate/ Radio Reach Cable Eliminations/ Consolidated Broadcasting Media Internet Television Other STATEMENT OF OPERATIONS: NET REVENUE $ ) OPERATING EXPENSES: Programming and technical ) Selling, general and administrative ) Corporate selling, general and administrative - - Stock-based compensation 10 - - - Depreciation and amortization Total operating expenses Operating income (loss) INTEREST INCOME - - - 27 INTEREST EXPENSE - - LOSS ON RETIREMENT OF DEBT - OTHER EXPENSE (INCOME), net 45 (1 ) - - 96 ) (Loss) income before provision for income taxes, noncontrolling interest in income of subsidiaries and income (loss) from discontinued operations ) PROVISION FOR INCOME TAXES 23 - - - Net (loss) income from continuing operations ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS, net of tax - CONSOLIDATED NET (LOSS) INCOME ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS - NET (LOSS) INCOME ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ $ ) $ ) $ $ ) Adjusted EBITDA5 $ $ $ ) $ $ $ ) -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Six Months Ended June 30, 2013 (in thousands, unaudited, as adjusted)2 Corporate/ Radio Reach Cable Eliminations/ Consolidated Broadcasting Media Internet Television Other STATEMENT OF OPERATIONS: NET REVENUE $ ) OPERATING EXPENSES: Programming and technical ) Selling, general and administrative ) Corporate selling, general and administrative - - Stock-based compensation 90 24 - - - 66 Depreciation and amortization Impairment of long-lived assets - Total operating expenses Operating income (loss) ) ) INTEREST INCOME - - - 27 INTEREST EXPENSE - - OTHER INCOME,net ) ) - - - ) (Loss) income before provision for income taxes, noncontrolling interest in income of subsidiaries and loss from discontinued operations ) ) ) PROVISION FOR INCOME TAXES - - - Net (loss) income from continuing operations ) (2 ) ) ) INCOME FROM DISCONTINUED OPERATIONS, net of tax - CONSOLIDATED NET (LOSS) INCOME ) (2
